DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are currently pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 212, 214, 220, 222. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-11 and 13 are objected to because of the following informalities: it is recommended to have a comma after the preamble to each dependent claim such as “The electrode of claim 1, wherein”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the type" in line one. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilman et al. US Patent 4,928,690 (hereinafter Heilman).
Regarding claim 1, Heilman discloses an electrode (Figures 10a-b, 12), comprising: a body (element 208 coupled with the lower frame shown in Figure 10b near 238shown in Figure 12, but is also unlabeled as the bottom layer in Figures 1-a-b near 258); and a container of contact-enhancing fluid on or in the body (element 242), wherein the container is configured to disperse the contact-enhancing fluid into the body in response to physical manipulation (column 10 lines 1-24).
Regarding claim 2, Heilman discloses that the container is impermeable to the contact- enhancing fluid and breakable in response to physical manipulation (as the spring 244 tightens, the plate 238 presses down on the containers with the intent of rupturing them).
Regarding claim 3, Heilman discloses that the electrode further includes an electrical contact on the body (element 258).
Regarding claim 4, Heilman discloses that the container is in the body (see Figure 10a).
Regarding claim 5, Heilman discloses that the body includes first and second members (elements 208 as per Figure 12 which is the bottom portion of member unlabeled but near 268; the frame that interlocks with what would be considered a third body member at 260, see below annotated figure), and a recess in one or both of the first and second members for receiving the container (element 240 receives the container 242, a recess is also shown at 256 as per Figure 10a).


    PNG
    media_image1.png
    318
    647
    media_image1.png
    Greyscale

Regarding claims 9-10, Heilman discloses that the contact-enhancing fluid includes conductive fluid such as electrolyte (column 9 lines 35-37).
Regarding claim 14, Heilman discloses an electrode comprising a body (as mentioned above); and contact-enhancing fluid on or in the body (fluid within 242 as per column10 lines 1-24), wherein the fluid is configured to be dispersed into the body in response to physical manipulation of the electrode (Figures 10a-b where the fluid from 242 disperses through the body 208 as per Figure 12 via elements 256 and 258).
Claims 1-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bremer et al. US Patent 4,526,176 (hereinafter Bremer).
Regarding claim 1, Bremer discloses an electrode (Figures 1, 3-4), comprising: a body (24); and a container of contact-enhancing fluid on or in the body (element 101 
Regarding claim 2, Bremer discloses that the container (101) is impermeable to the contact-enhancing fluid and breakable in response to physical manipulation (101 is designed to rupture upon a force going from what is shown to Figures 3 to 4).
Regarding claim 3, Bremer discloses that the electrode further includes an electrical contact on the body (46).
Regarding claim 4, Bremer discloses that the container is in the body (101 is within (24).
Regarding claim 5, Bremer discloses that the body includes first and second members, and a recess in one or both of the first and second members for receiving the container.
Regarding claim 6, Bremer discloses that the body is a porous member (76 which is a porous membrane part of the body).
Regarding claim 7, Bremer discloses that the body is a resilient member (Figures 3-4 shows the body flexes to disperse the conductive fluid).
Regarding claim 8, Bremer discloses a resilient shell around at least portions of the body (element 28), wherein the shell is generally impervious to the contact-enhancing fluid (28 is made of plastic and by extension is considered generally impervious to fluid).
Regarding claim 10, Bremer discloses that the contact-enhancing fluid incudes one or more of a liquid or a gel (170 is a liquid).

Regarding claim 13, Bremer discloses that the electrode comprises a container of the contact-enhancing fluid (element 101), and the method further comprises breaking the container while physically manipulating the electrode (element 101 is ruptured, see column 7 lines 19-25).
Regarding claim 14, Bremer discloses an electrode comprising: a body (24); and contact-enhancing fluid on or in the body (170 which is within 24 in the upper portion 166), wherein the fluid is configured to be dispersed into the body in response to physical manipulation of the electrode (column 6 lines 51-58). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman in view of Batkin et al. US Publication 2010/0016703 (hereinafter Batkin).
Regarding claim 8, depending on what can be considered a shell, Bremer may be silent on it. Batkin teaches an electrode that includes gel distribution that further includes a resilient shell around at least portions of the body ([0083]), wherein the shell is generally impervious to the contact-enhancing fluid ([0083] which mentions it can be made of the material of the rest of the housing which Bremer already defines as plastic which is known to be generally impervious to fluid; though it should be noted Batkin mentions this being a desirable characteristic of the shell as per [0083]). It would have been obvious to the skilled artisan before the effective filing date to utilize the shell as taught by Batkin with the device of Bremer in order to allow the device to be worn on the user for longer periods of time (Batkin suggests this explicitly as per [0083]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman in view of Afanasewicz et al. US Publication 2013/0023749 (hereinafter Afanasewicz). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794